Sludge catastrophe in Hungary (debate)
The next item is the Commission statement on the sludge catastrophe in Hungary.
Member of the Commission. - Madam President, I would like first to express my deepest sympathy to the families of the victims and to all those who are affected by the industrial accident that occurred on 4 October in Ajka, Hungary. I also would like to recognise the decisive and effective actions of the Hungarian authorities to contain the impact of the spill and its spread from the rivers Torna and Marcal downstream into the Danube and into neighbouring countries, and also to prevent the risks of new spills by building additional protection walls.
I had the opportunity to thank Minister Sándor Pintér, the Hungarian Minister of the Interior in charge of civil protection, for all the efforts of the various services involved and for the bravery and dedication of the first responders.
I have just come back from the site of the accident where I witnessed both the catastrophic impact of the red sludge on people, homes, land and the ecology of the region, and the significant efforts of the Hungarian response teams.
While the causes of the disaster and its full impact are still under investigation, it is clear that the most severe damage is in the immediate vicinity of the accident and the directly affected human settlements, agricultural land and ecological systems. 7 000 inhabitants, mainly from the villages of Kolontár and Devecser, have been affected. Nine people died and 130 have been injured, about 35 of them first responders.
Around 1 000 hectares of agricultural land and four Natura 2000 sites have been affected, and there has been substantial damage to flora and fauna in the area.
According to the information provided by the Hungarian authorities, the red mud does not contain high concentrations of heavy metals and is therefore not considered as hazardous waste.
Nonetheless, dust from the sludge presents a health risk and therefore, precautionary measures are necessary for the population and the emergency personnel in the area.
The Hungarian authorities have deployed massive human resources and equipment. The day I was there, yesterday, there were around 1 200 rescuers from the civil protection, environment, health and police departments working tirelessly on the ground.
It is very important to stress that the emergency phase is broadly over now, because the damage downstream to the Danube is stopped and the risk of a second spill contained. Steps are now being taken towards the next phase of decontamination and rehabilitation. Machinery and staff continue to work on the removal of the red sludge and its disposal in appropriate sites. Houses and structures beyond repair are being demolished; protection dikes have been built to prevent the risk of a second spill and are being reinforced. Monitoring is being carried out and information on precautionary and sanitary measures is being provided to the population.
Let me now turn to the EU response. On 7 October, the Hungarian authorities triggered the civil protection mechanism requesting an EU expert team. It was deployed immediately for a week in the affected area. This team delivered a number of suggestions for measures to further enhance the Hungarian Government's comprehensive remedial and recovery plan. These include: minimising the further spread of red mud via air and water; steps to assess the risk to human health and mitigate them; steps to assess the risk of further damage and mitigate them; environmental monitoring; and remediation and revitalisation measures.
Beyond this initial emergency response, the Commission stands ready to deploy the civil protection mechanism to assist further with expertise, as well as equipment, if the Hungarian authorities so require.
Secondly, the structural funds could be mobilised to address the consequences of the disaster, and that was made clear. The government was informed of that. If they were to decide they wanted to redirect funds, the Commission would look favourably on such requests.
Thirdly, the mobilisation of the EU solidarity fund is very unlikely to be possible in this case due to the strict conditions of the current regulation, under which only natural disasters can be considered; these conditions also include a 0.6% threshold of damage to GDP, and that is unlikely to be met.
Once again, the Commission is very clearly concerned about the need to make the solidarity fund faster and expand its scope. It is very difficult to explain to citizens in Member States why we can help people in Pakistan immediately, but we cannot help the people living in the Ajka area.
The Commission is also looking into the question of environmental legislation. At a first analysis, the existing EU waste legislation, the directive on waste from extractive industries, the upcoming Industrial Emissions Directive replacing the Integrated Pollution Prevention and Control Directive, the directive on the control of major accident hazards, the so-called Seveso Directive, and the Waste Framework Directive provide a sufficient framework for regulating potentially dangerous industrial activities and managing waste in a way that does not pose risks to human health and the environment.
The Commission is of the view that the focus must not be on new legislation but on ensuring the proper implementation and enforcement of existing legislation by all Member States.
We also have environmental legislation that deals with post-accident damage, namely the Environmental Liability Directive. It applies to the installation and consequently, the necessary remedial measures that have to be undertaken, by the liable operator who should bear the full cost of remediation.
Our report on the implementation of the environmental liability directive shows a rather slow take-up of the financial security instruments to cover for liabilities, and this is the case in Ajka. We are considering how to strengthen this in the future and, if necessary, make this mandatory.
Following the Ajka sludge accident, the Commission will take stock of the lessons learnt at European level and, in particular, the appropriateness and the correct implementation and enforcement of European environmental legislation; the measures needed to make sure that the affected population and industry at risk are covered by appropriate insurance schemes; and the way forward to strengthen European disaster monitoring and response capacity and enhance our instruments to express solidarity with our members and our citizens in moments of need.
Concerning this last point, I would like to mention that next week, the Commission will adopt the communication on the reinforcement of EU disaster response capacity which will address the response to various types of disasters, including industrial accidents, and will strengthen our capacity to respond collectively.
I would like to take this opportunity to thank Parliament for its strong support in this area of strengthening EU disaster response capacity. I look forward to hearing your questions on the specific case in Hungary as well as any comments you might want to make on the broader issue.
Since Commissioner Georgieva talked about the extent of the industrial disaster in great detail, I do not have to expand on it further, and I would like to thank her for the appreciation expressed for those who participated in damage control. I know that she visited Budapest and expressed the same thoughts there. This is obviously welcome by those who have been working on damage control day and night for more than a week. You have just talked about the possibility of mobilising structural funds. I would like to ask you to elaborate on this in somewhat more detail in your response, in your closing thoughts, and let us know what you mean by this.
You also mentioned that you are thinking about mandatory assistance as well. I would also like to learn a little more about what this would involve. I believe that this tragedy which happened in Hungary, as well as the tragedies which happened in the past 10 years in various areas, from Spain through France to Belgium, are warning us that such industrial disasters can happen and be repeated at any time, anywhere. At the same time, this disaster also focused our attention on the fact that the Union has no means available to it, and I think we should phrase this clearly and unambiguously. Yes, it has no means to handle such situations. You have also referred to this earlier.
I think the time has come to review the list of hazardous substances, and I think red sludge should be put back on the list. I also think the time has come to impose mandatory liability insurance on plants engaged in hazardous activities, which happen to be the plants which are largely responsible for the large industrial disasters of the past 10 years. And I also think that the time has come for us to establish a new financial system that can provide efficient assistance, namely, real and rapid assistance for the affected country. We will soon hand over our proposal in this respect to the Commissioner, and I hope she will show the same open attitude in receiving it as in her introductory thoughts.
Firstly, I would like to thank you and the European citizens who have expressed their sympathy in relation with the disaster in Hungary. The tragic event in Hungary is also a loss for Europe. The purpose of today's debate is to turn the solidarity intentions of the EU into concrete assistance, and to think about the prevention of future environmental disasters.
Fellow Members, I propose that we transform the solidarity fund. It would be practical to extend the range of support to industrial disasters as well and to reduce the threshold of the monetary equivalent of the damage. This is even more justified in view of what we have heard from Mrs Georgieva, that we have used only 10% of this fund in the past 10 years. Today's debate must also provide answers to five technical safety issues related to long-term environmental protection.
Firstly, all the reservoirs still in operation or abandoned should undergo a technical and environmental review, according to uniformly established EU principles. Member States should enforce compliance with the jointly established technical discipline, and the European Commission should verify compliance. Secondly, industrial units which do not store red sludge appropriately should be included in the category of hazardous industrial plants. Thirdly, Member State implementation of the Mining Waste Directive should be accelerated. Fourthly, as I also proposed in a written question, the EU should support research programmes aimed at recycling red sludge. Fifthly, during the Hungarian Presidency, as part of the Danube strategy, we must start to clear up and recultivate the industrial and mining waste reservoirs in the catchment area of the Danube.
And finally, the only industrial activities allowed in 21st century Europe should be those which ensure the decontamination and recycling of their waste. This is how Europe can be made safer and the natural environment more habitable.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, let me begin by expressing our solidarity with the victims. However, there are also some issues that need to be discussed in the light of this disaster.
First of all, thank you, Commissioner, for the information that a communication will be issued next week on the emergency intervention measures, which are, of course, essential. We should be in a position to come to the aid of our fellow citizens in the event of natural and industrial disasters alike.
However, I am not happy that this very toxic sludge - the television reports have included images of people who have burns as a consequence of coming into contact with the sludge - is to be classified as inert waste. That is wholly unacceptable. The Commission must initiate a review of the list of dangerous waste products, with a view to including the sludge and, at the same time, establishing whether other types of product could be added to the list.
The key issue here is the de facto implementation of Community law, and in this regard, Commissioner, I feel that it is vital that the Commission should have the resources necessary to monitor the actual implementation of Community legislation. This does not simply mean transposing directives, but rather means implementing the legislation in all businesses within the Union.
In order to achieve that aim, the Commission requires supervisory powers that it clearly does not have at present. We do not need more rules; we actually need to apply existing Community law.
Madam President, ladies and gentlemen, I too, of course, wish to express my solidarity and sympathy with the victims on behalf of my group, the Group of the Greens/European Free Alliance, in Parliament. We need to help the people. What happened there is dreadful. Yet I wish to make three comments following your speech, Commissioner Georgieva.
You said, or your words implied, that, at first glance, most European legislation is being properly observed. Yet I wish to ask the Commission to carry out an in-depth investigation. As Mrs Lepage pointed out, there is a wide range of European legislation: the Mining Waste Directive, the directive on emissions from certain industrial installations and the Environmental Liability Directive.
This accident was able to happen, and yet apparently all the environmental legislation was observed? That is impossible; there has to have been a mistake somewhere. Did the Hungarian authorities shoulder their responsibility? Did they carry out sufficient checks? Therefore, I think that a kind of stress test, an investigation, is needed into the application of European legislation and whether this has been carried out correctly.
Secondly, our friends from the Hungarian Greens have insisted that an independent investigation commission be sent to the area to establish objective data on the pollution. I do not believe that such an investigation can be carried out by the Hungarian authorities alone.
Thirdly, there is the issue of inspections. Environmental inspections are vitally important. We have already debated the subject in Parliament, and we adopted a resolution on it on 20 November 2008. We want to see a legislative framework for these inspections as a matter of urgency. Environmental inspections must be carried out; there must be not only inspections by national inspectorates but also, in particular, control and supervision of the supervisors; control of the controllers. We urgently need sound environmental inspection throughout Europe and, in particular, proper implementation of the environmental directives.
In the past two weeks, the Hungarian press talked of little else but the responsibility of the company, the Hungarian Aluminium Corporation. The Chief Executive Officer was arrested even before the investigation was launched, well before it could show any results. The investigation will determine the responsibility of the company, but I think we can already draw one conclusion. Responsibility lies not only with the company but also with the authorities and local governments. Damage control is very important, and the Commissioner has spoken about the most important things we have to do in that respect, but prevention is at least as important. In Hungary, the administration, the central government administration, and even local governments, are not sufficiently prepared to prevent such disaster situations. Administration is extremely fragmented, it has no means, and there are neither human nor financial resources to prevent disasters. I propose that we draw the conclusion and take this into account in terms of local government and administrative reform.
Madam President, Commissioner, ladies and gentlemen, please allow me to say what has not been said. Commissioner, I have listened to you carefully, and what I heard made me want to say that up until now, it seems to me that the most effective action, whether by the national or the European authorities, has been to ensure silence.
Industrial accidents can and should be avoided. There is European legislation for this, and it seems clear that the law has been violated. There has been inefficiency, delayed response and neglect of those affected, particularly the most disadvantaged. People have died, and many are still under the threat of what might happen to their health. It is impossible to calculate the total costs, and it is immoral to fail to take care of victims.
I would like to ask you, Commissioner, how it is that we can know the news through reports from Hungarians, yet the authorities see and tell us nothing? That is why I would like to ask a few questions. How can the bank be allowed to put pressure on people with a mortgaged house in the affected area, asking them to pay what they owe, since their houses have lost value? How can you consent to telephone operators cutting off the only means of contact for people in this disaster zone? How is it that the company responsible for this disaster is already back in business?
Finally, Commissioner, you spoke of mitigating the effects of the sludge. I would like to ask: what are the reasons for continuing to play down the true scale of this human tragedy? This way, it seems as though we are always starting from square one.
I would like to begin by expressing profound sympathy with our Hungarian friends in connection with the major accident which struck the inhabitants of the villages of Kolontár and Devecser on Monday, 4 October, when they were suddenly inundated by a huge wave of chemical sludge from a reservoir in a nearby factory.
As has become clear with the passage of time, in this case, too, it is innocent people from the affected communities who are paying the highest price for the carelessness of those who should have taken care of the upkeep and safety of the reservoir, and therefore also the safety of these houses. I am pleased that among the first to come forward with voluntary offers of assistance to the affected citizens were rescue specialists and volunteer firemen from Slovakia. Slovaks did not hesitate to leave their own homes and families immediately in order to help the unfortunate people affected in neighbouring Hungary.
I know that it will take a very long time to heal the wounds in Kolontár and Devecser, but we must now give thought to the fact that around Europe, there may be more of these neglected, hazardous reservoirs containing chemicals and other waste. One was even found in an impromptu inspection by the Ministry of Agriculture in my own country. It seems that the depositing of industrial or mining waste in dumps is not a good solution for society or for the environment. We should therefore start to consider seriously the demand for every industrial or mining activity to be licensed only when the resulting waste will be immediately and completely destroyed or neutralised as part of the manufacturing or production cycle. Only in this way will we be able to prevent similar accidents to the one that is now affecting the inhabitants of Kolontár and Devecser.
(HU) Ladies and gentlemen, I would like to start by making a procedural motion, and ask the European Parliament not to discuss the important events regarding Hungary so late in the evening, if possible, but rather at a time when as many fellow Members as possible are able to be present in this Chamber. Unfortunately, we had the same situation when we discussed the Slovak language law.
Well, in the experts' opinion, the disaster at Kolontár was the result of uninhibited profit making and a serious breach of technological discipline. Unfortunately, after two weeks of investigations, the people responsible for the accident have still not been identified, and there is less and less hope of getting to the truth. What makes the situation even more serious is that the victims cannot even count on the Solidarity Fund, as this is not a natural disaster, and the value of the estimated damage does not exceed the prescribed EUR 591 million, but it is a case of serious human negligence. In addition to this, commercial banks are sending out the most outrageous demands to owners of mortgaged properties, asking them to repay all their debts immediately, in one amount, in view of the fact that residential properties in the region have become completely worthless. This reminds me of Thomas Friedman, the New York Times columnist, who said in his editorial of 4 September that credit is a drug, banks are drug dealers, and the central bank is the Godfather.
In order to solve this situation urgently, it is essential to have European social solidarity that can mitigate the damages. It is our duty to provide the victims with every assistance, to help them restore their normal living conditions as soon as possible. In addition, the Criminal Code should be made stricter without delay, to avoid the occurrence of similar disasters taking human lives in the future.
Madam President, something absolutely unprecedented happened in this Chamber today. As my colleague was talking about a major tragedy in our country as a result of which nine people died, two representatives were laughing provocatively.
This is a formal complaint which I would like to raise with you, Madam President. Please forward it to Mr Buzek. I would like this case to be properly investigated. Mr Nigel Farage did something which was far less provocative and offensive. He was fined and had to go through disciplinary action. These two women over here, these two representatives, deserve at least as much.
The Bureau takes note of your complaint.
(DE) Madam President, I admire the ability of my fellow Member to make something out of the laughter of the two fellow Members over there. However, back to the matter at hand. I believe this debate is too important to try to score cheap political points from it.
First of all, I would like to express my solidarity with, and my sympathy for, the victims, particularly those who are helping and risking their lives to halt and ward off this disaster. However, it is now important for us to keep a cool head and carry out an analysis of the current situation and, above all, to attribute responsibility. I fully agree with the Commissioner when she says that we need to see whether the directives that we have produced for such incidents here in Europe have been properly transposed and implemented. That is the first step and, in this regard, I am very eager to see the Commission's report and what conclusions it will draw.
At the same time, however, I would like to ask the Commission to be much more stringent and much swifter in calling to account the Member States that do not transpose the law that we lay down here. That is the Commission's job, and I would say that it is sometimes a bit lax in doing this. In this regard, the Commission would be well advised to remind the Member States of their responsibility.
Secondly, here in Europe, we have the principle that the polluter should pay. I believe that is a very good and important principle, and I do not think that the responsibility for such incidents should be passed to the public purse. I therefore consider the call for an extension of the Solidarity Fund to be unjustified, because we have an obvious polluter here and this polluter should pay for the damage that has been caused. When such disasters occur, we should, of course, consider whether individual companies are in a position to bear the costs. Here again, I am looking in the direction of the Commission, which ought to examine whether we should introduce insurance solutions in order to be able to provide appropriate compensation to people who have suffered damage.
(SV) This is a terrible catastrophe to have hit Hungary and I have a great deal of sympathy for the people who have been affected.
What is incomprehensible is the fact that a by-product containing chromium, arsenic and mercury was stored in an open reservoir, where, in principle, heavy rains could be enough to cause a dangerous situation. How many more of these reservoirs are there in Hungary, in Europe, and throughout the world?
Allow me to quote a researcher in biogeometry:
I will quote in English: 'There is an urgent need for a complete global inventory of such tailing ponds, whose toxic contents represent chemical time bombs. ... This is already the third such catastrophe in Europe alone in the last 12 years. All of them would have been avoidable. It cannot be the task of research alone to protect the world from such catastrophes. Government regulations and supervision are needed here.'
(SV) What does the Commissioner think about this? Do we need better chemicals legislation, an improved substitution principle, more effective rules, more rules, more controls and more alternative products? What should be done and how quickly can we do it? The intention and the aim, however, must be to bring about long-term changes and to put preventative measures in place.
(RO) Indeed, we must demonstrate proper solidarity with Hungary, especially at the moment when the environmental disaster has spread and the toxic substance which was spilt from the plant's tanks has already reached the waters of the Danube.
For this reason, I call on the European Commission to get directly involved in managing the situation, to provide every means available to support Hungary and to ask the responsible authorities to supply the following documents and data: a report on the effects of each chemical compound identified in ecosystems, to include the quantities spilt and give details of the spill's impact on flora and fauna, and a report on the measures taken by the Hungarian authorities, more specifically, the quantity of chemical substances which were thrown on the spill as a counter-measure and the environmental impact of the new substances.
In view of the gravity of the situation and the danger posed by these toxic substance spills, I believe that we must take action as quickly as possible. The European Commission is the only body in a position to request this information, in order to be able to stop this environmental disaster from spreading to the other Member States bordering the Danube and take immediate action to combat the effects of this disaster where this has already happened.
This is precisely why I am going to submit a written question to the Commission, because I expect it, apart from devising a strategy to prevent such disasters from occurring in future, to present concrete measures to us as soon as possible, which will be implemented immediately in the case of the environmental disaster in Hungary. I am deeply concerned about the impact which this disaster may have on Romania as well.
(NL) Madam President, I should like to thank the Commissioner for her contribution so far. She says that no new legislation is necessary, yet this conclusion is rather hasty, in my view. Let us be honest: this red sludge is not considered hazardous waste? There is no good explanation for this. What do you mean by it? Is this really enough?
Yet the directive on integrated pollution prevention and control (IPPC Directive), under which this aluminium factory falls, also requires the application of the best available techniques. These techniques include, for example, two protective walls. There was only one protective wall. Thus, there are clearly problems there, too, and so I should like the Commission to carry out a much clearer analysis of whether the legislation is really satisfactory.
Then there are the inspections. Photographs in June already showed leaks, yet national supervisory authorities said that there were no problems. Those inspections were inadequate. Is it not time that the Commission presented more ambitious proposals on European inspections so as to ensure that the national inspectors, in turn, are controlled in order to prevent this kind of disaster in future?
(DE) Madam President, Commissioner, ladies and gentlemen, my sympathy, of course, goes out to the victims of this disaster. As a member of the Committee on the Environment, Public Health and Food Safety, when I read in the newspaper that red sludge had escaped from a reservoir there, I asked myself how something like this could possibly happen, because for years we have been adopting rules and legislation in order to isolate and contain precisely this kind of toxic substance to ensure that this sort of thing does not happen. Clearly something has gone wrong here, and clearly there are people responsible who have not implemented the rules and legislation of the European Union. In that case, we quite simply have to call these people to account. The question of who was, and who was not, responsible needs to be answered.
I admire the Hungarian people, who responded very quickly and averted an even bigger disaster. However, that must not mean that we leave everything as it is. We must determine who was responsible and these people must be named and shamed.
We must not - and I would warn against doing this - alter the Solidarity Fund now on account of this incident. It was established in 2002 when the floods happened. We have rules, and we cannot shift the mismanagement of one country to Europe and allow the damage to be paid for here. That must not be the result of this. That is not the purpose of the Solidarity Fund. It is intended to be used for unforeseeable events that can quite simply just happen. We need to keep funds in readiness for these events and not for incidents such as the one that has just occurred in Hungary.
However, I would like to make a suggestion. When the floods occurred in 2002, we did not even have a Solidarity Fund and we were able to use resources from the European Regional Development Fund (ERDF), together with a reduction in cofinancing in this area, for example. That also helps the countries by enabling them to use their resources for other things. We could therefore take a different path here in order to make these funds available. The Commission ought to follow this recommendation.
(HU) I would like to express my sympathy to all affected Hungarians. Your environmental disaster focused the attention of the whole world on Hungary. This disaster made one thing clear to everyone, namely, that the maintenance and checking of old industrial facilities are of primary importance. The costs of maintenance must not be reduced during the economic crisis, either.
(NL) I shall now switch to Dutch. An environmental disaster in Hungary has attracted everyone's attention in Europe and, if one thing is clear - you have heard it here already - then that is that supervision of maintenance and the maintenance itself are essential, not least in the case of older installations and industries from times gone by. Even in these times of economic crisis, we really cannot skimp on maintenance and supervision. Proper transposition and implementation of the directives on waste is central and necessary.
In addition, just to mention it, waste is the raw material of the future and must represent an opportunity rather than a hazard. Waste storage such as this - lakes of waste - really must not recur. Waste must be recycled or reused. Europe's environmental and raw materials plans are very ambitious. The Member States must be at least as ambitious and must make haste to act in the interests of human beings, the environment and industry and to take more action on waste recycling and reuse.
Therefore, I join the calls for Hungary, and also the Commission and the other Member States where this could conceivably also occur, to ascertain whether the directives on waste, not least in the field of industrial waste, and the environmental safety requirements are being properly implemented. In addition, there is supervision of maintenance. A human and environmental disaster of this nature must never recur.
Madam President, this drama reminds us of our responsibility as politicians. It is not an urgent matter to come up with another new law, another legislative package. We already have a full environmental acquis in the European Mining Waste Directive. The problem in Europe is not about having a proper legislative framework, but about the proper implementation of these laws by the Member States.
Obviously, companies have had way too much leverage in negotiating with national authorities over what constitutes hazardous waste that should fall under the strictest safety standards. Furthermore, I am honestly worried when I hear of the large number of toxic deposits all across the Danube region and of over 1 000 contaminated sites in Romania alone. I think the first priority in terms of prevention should be to list these sites in Europe. We cannot afford to wait until 2012 for this to come into force.
Member States should voluntarily share this information with the Commission as quickly as possible. This case also demonstrates that the Commission should be given more means to ensure correct implementation of environmental law, especially in Central and Eastern Europe. It also shows that the Commission should also be given more resources to investigate quality control and inspection of these dangerous sites.
Last but not least, I should like to emphasise that the basic principle should be that polluters pay for the environmental damage they cause. This is why I am unsure that the use of the EU Solidarity Fund for natural disasters would be appropriate, as it may undermine this principle at the core of the Environmental Liability Directive.
(FI) Madam President, ladies and gentlemen, I wish to say two things. Firstly, the Commission should definitely send a task force to Hungary to analyse the situation there. It is hardly satisfactory for us simply to rely on the information supplied by the Hungarian authorities, with respect to what this red sludge actually contains, for example. We need information provided by independent investigators.
The other matter is that you, Commissioner, said that the red sludge does not meet the criteria for hazardous waste and that our legislation is in proper order. These claims, however, cannot both be true at the same time. The criteria for hazardous waste definitely need to be clarified, in such a way that high alkaline levels, or high pH values, are made one of them.
(SL) We have to do everything we can to prevent such accidents from happening. So I expect the European Union to establish why it is that accidents are still happening in the European Union, and then, to take appropriate action.
Certainly, we need to address more seriously the implementation of the legislation we have already adopted. Studies of individual accidents have shown that, among other reasons, they took place because of negligence and a failure to comply with the law. In general, we have achieved very little in the way of implementing environmental legislation in the Union.
Furthermore, I expect the Commission to provide some information about any future cross-border risks to human health as a result of the accident in Hungary. For instance, will toxic substances migrate into the air and will people living in neighbouring countries, such as Slovenia, be in any danger if they inhale them?
We must also call polluters to greater account and strictly apply the 'polluter pays' principle. Using public funds to clean up the damage and to assist people should be a last resort only, under the principle of solidarity.
That is another way of encouraging business owners to operate safely.
(SK) First, I would like to express my sincere sympathy to our Hungarian friends, and solidarity with the families of the survivors, as well as my concern for the 150 who suffered injuries.
The toxic sludge which leaked after the breaching of the dam at the aluminium plant flooded the surrounding communities and affected about 40 square kilometres of land and water courses flowing into the Danube. Perhaps up to nine people perished in this environmental disaster, which has become the worst in Hungarian history.
In my opinion, the top priority is to mitigate the consequences of the disaster and therefore to take a responsible approach towards revitalisation of the river ecosystems, together with the prevention of possible future disasters. The European Union can play an important role in this context, as it is not only its right but also its duty to insist on full compliance with high environmental standards, as I can well imagine that similar hazardous reservoirs exist in other Member States.
(RO) I, too, wish to extend my sympathy regarding the events which have taken place and would like to make the following comments. According to the assessments by Green Peace, this accident is much more serious than the one which occurred in Baia Mare in 2000. I should point out that there was no loss of human life then and the impact was relatively small over time. However, Hungary's MEPs have tabled a resolution in which they have called for a ban on the use of cyanide technologies in mining, without submitting an alternative, with the sole purpose of blocking the Roşia Montana mining project.
We regret to note that, 10 years on, Europe is still facing major risks to human and environmental safety. This situation is a consequence of environmental protection and disaster prevention regulations being inadequate or not being applied properly. Measures required include a review of the criteria for classifying toxic and hazardous waste. We should note that the pink sludge of the type which caused the accident in Kolontár is not classified as hazardous waste.
(SK) I believe that everyone in Europe was shocked by the environmental disaster that occurred in Hungary two weeks ago and I would like to express in this place my solidarity and my sincere sympathy to the families of the survivors, and also on behalf of the citizens of the Slovak Republic. I am delighted that Slovak rescuers were among the first to provide assistance to our Hungarian friends.
In my opinion, the European Union and the Hungarian Government, as well as the company involved which caused the environmental disaster, must act together in the current situation and on a solution to it.
I would like to conclude, Madam President, by explaining very briefly to Mrs Morvai that my response was definitely not provoked by the disaster in Hungary, and that I do not sit in Parliament at 11 o'clock at night in order to make fun of people who are suffering. My reaction was provoked by the completely stupid statement of your colleague from the Hungarian extremist party Jobbik, which associated the dramatic situation that has occurred in Hungary with the language law in Slovakia. I can assure the Honourable Member that the current government, which includes the Hungarian party Hid, has not changed the language law, and that the law is quite reasonable. To link the death of people and the disaster in Hungary with the language law in Slovakia is totally ridiculous.
(EL) Madam President, I should like to send a message of solidarity to the citizens of Hungary. Commissioner, we really must see if there are any other dangers and map those dangers, before another such accident occurs. We must record dangerous materials. Parliament has taken a stand in this Chamber on these issues. We are calling for a ban on the use of cyanide in gold mining and the Commission should take an initiative in that direction, given the previous massive accident in Baia Mare, which had serious repercussions, precisely as a result of the use of cyanide.
I absolutely agree with what you said about the Solidarity Fund. Finally, we must review the directive on soil, it must stop being 'blocked' at Council level, and we must undertake to decontaminate the soil and to find out who is responsible for it.
(DE) Madam President, Commissioner, I think this disaster demonstrates quite clearly once again how important European legislation is, as well as the implementation and monitoring of this legislation. Environmental disasters and their effects quite simply do not stop at the borders of a Member State or any country in the world, but extend beyond these borders via groundwater, contamination of rivers, fine particles or through the air, and then spread throughout other regions.
Commissioner, a few people have already mentioned to you that the European legislation that we have in place is, to a certain extent, inadequate, and that it is also inadequately transposed and not monitored sufficiently by the Commission. One example of such legislation is that relating to liability. There is a real gap here insofar as the party that causes such disasters must be called to account and made to pay. What legislative amendments do you intend to introduce here to ensure that the polluter has to pay? What do you intend to do with regard to Hungary to enable independent investigations to be carried out, and what is your opinion of the proposal - as Mrs Hassi has already mentioned - to set up our own EU task force?
I have one final point, which is that we have heard about journalists being obstructed in their investigation of this accident. Do you intend to use your influence on the Hungarian Government to ensure that an independent report can be provided?
Member of the Commission. - Madam President, I should like to thank very much those who spoke. You gave a good coverage of all the issues that we are facing. Before I get into answers, just let me say the following. When I arrived in the villages affected yesterday, the thought I had in my mind was: thank God it happened during the day, because if that accident had happened during the night, many more people would have died.
Actually, from a distance, the houses look like somebody has painted half of them in red. Obviously this goes above the level where there are beds in which women, men, kids, elderly people sleep. When we are faced with something like this, it is really appropriate to have a thoughtful discussion and to make sure that we draw lessons from it. Then we can have a feedback into preparedness, prevention and response in the case of any future disaster.
So I take the comments that have been made here in this Chamber in this respect very seriously. Let me try to respond to them.
First, on the question of legislation and the role of the Commission. My exact wording was that, from the first analysis we have carried out, it does appear that we have the appropriate legislation in place and that, where we are still lacking sufficient action, this lies in the implementation of that legislation. I am emphasising the words 'first analysis' and, in my conclusion, I did stress that we would look into whether we have gaps in the legislation.
Again, based on what we have in front of us in this case and in many others, the focus really has to be on implementing the legislation we have rather than on saying: 'Oh well, let us go out and write another piece of paper and stick it on top of many other pieces of paper', when we know that the critical issue is implementation.
When we talk about what we might specifically be looking into from a legislative point of view, there are two specific issues at this point, though there may be more when we finish taking stock.
The first one is on the question of classification of the red mud as hazardous or not. We do not say that in every case when we have red mud, it is not hazardous. It may be hazardous if there is a high content of heavy metals, and if specific technical qualifications are met. In other words, there could be cases when red mud is classified as hazardous. At this moment of time, on the basis of the information that was provided by the Hungarian authorities, we can say that, on the basis of their information, this red mud is not hazardous, but obviously we need to carry out a more thorough analysis. Then the question would be how we deal with an issue like this and whether there is a need to tighten up the definition of hazardous waste. That I cannot answer today, but I can assure you that it will be looked into.
The second legislative issue that is very important is the question of liability that has been raised by a number of speakers. Do we have in the Liability Directive enough teeth to bite when it comes down to the implementation of the 'polluter pays' principle? I said at the very beginning that this is an area where the Commission is already initiating work to assess whether there is a need for tighter regulation of how companies act in terms of having the means to meet their obligations as polluters. That again would be work we will follow up very thoroughly.
The second set of questions concerns financing. What can we do? Hungary has dedicated structural funds and rural development funds at its disposal. We know from experience that, in the process of implementing programmes, there is always some room for manoeuvre. Basically, no country has ever achieved 100% utilisation of structural funds, and priorities shift over time. Therefore, it is possible for Hungary, if the government judges this a very high priority, to use structural funds or rural development funds for environmental monitoring for treatment facilities, for the rehabilitation of damaged infrastructures and the rehabilitation of agricultural land. They can also be used for changing land use, because it may not be possible for the land I saw to be quickly rehabilitated for its conventional agricultural use, but it may be possible to use it for energy crops which do not need to meet the same test in terms of dangerous materials.
We also had quite different views on the Solidarity Fund. I would say two things here. One is that I agree that it is the responsibility of the polluter to pay, but at the same time, when communities are hit by a disaster of this nature, it is a matter of European solidarity and compassion to be able to give them a hand at this moment, because by the time that the liabilities of the company are met, months and months will have passed.
I find myself in an awkward situation, as Commissioner in charge of humanitarian aid and disaster response, when I can help the victims of the floods in Pakistan quickly, but there is nothing in my hands as an instrument to help the victims of this disaster. This summer, when we had floods in Romania and Moldova, I could very quickly provide funding to Moldova, but I could not do anything for the victims of the floods in Romania - and I am talking not just about myself; I am talking about us as European citizens.
This is a question to be looked into to see whether indeed, with the increase in disasters both at home and abroad, we should have in our hands an instrument that allows us to show compassion to our citizens.
And by the way, our citizens are perplexed as to why we can help Pakistan when we cannot help Ajka.
There have been questions that were directed to the role of the Commission. Let me make this very clear. The inspections and the monitoring are a Member State responsibility. We do not have a mandate in the Commission to do it. What we do try to do - through training activities, awareness raising, lessons learnt - is to bring all Member States up to speed in terms of their capacity to monitor and inspect. One of the speakers here said there are clearly institutional shortages in this area. We can help with training, but we do not have a mandate to be inspectors and to substitute for national authorities.
I do not mean that we should never have this mandate, but we do not have it today and, frankly, I think it is much more important for the national authorities to be better equipped to perform their duties than for more and more layers of inspection to be built up. Make sure that the people who do the job are equipped to do that job.
There have been questions relating to the recycling of red sludge. The directive does provide for incentives for research, and our environmental legislation encourages the transition to the best available technology.
Specifically for this installation, it should be in compliance with the highest standards by 2012. Of course, it is terrible that the disaster happened in 2010. Obviously - and I will finish with this point because I am well over my time - we have to learn from this case and raise our alert level as regards other places in Europe that could potentially be a source of danger in the future.
For a hazard not to turn into a catastrophe, the key is in monitoring, preparedness and prevention, and I could not agree more with those speakers who have hammered on this point. We do have a policy on preparedness and prevention and again, as is the case with the legislation we discussed, the critical issue is for this policy to be turned into reality in our Member States.
For our part, we will bring you a proposal, a communication to strengthen the EU's disaster response capacity, and we will come back to you with the lessons learnt from this disaster.
(SK) I would like to make a personal statement in response to what Mrs Morvai said.
There are three things I would like to say. The first is that it was Mrs Morvai herself who tastefully responded in this assembly to what other Members were saying. The second is that it is utterly despicable to make political capital out of something like the disaster that occurred in Hungary, and to compare it with something entirely unconnected. The third is that she cannot really think that anything at all relevant could be said by people who parade here through this assembly in fascist uniforms.
The debate is closed.
Written statements (Rule 149)
Although the Hungarian prime minister said that 'Hungary is strong enough to overcome the consequences of such a catastrophe on her own', I would like to thank the European Commission and the Member States for the support extended and offered so far to overcome the consequences of the disaster. This disaster in Hungary also proves the need for stricter community regulations in the area of civil protection. The Treaty of Lisbon makes this possible, since it makes disaster management the joint responsibility of the community and Member States. The disaster in the vicinity of Ajka can be the first real test of the Environmental Liability Directive that came into force in 2007, and we will now see whether we can fully enforce the 'polluter pays' principle. Among other things, the law proposes that companies create financial reserves to manage the consequences of potential industrial disasters.
It is worth considering whether we should make the creation of such financial reserves mandatory for companies working with hazardous materials. I urge the Hungarian Government to start negotiations with the European Commission as soon as possible on the redistribution of environmental protection and rural development funds for the purposes of disaster management. I welcome the proposal made by the European Commission in the communication concerning the budget review, published on Tuesday, that the Solidarity Fund should also be made available in future for the elimination of the consequences of industrial disasters.
in writing. - (BG) I would first of all like to express my condolences to the families of the nine Hungarian citizens who died as a result of the incident, as well as my sympathy to all the victims.
An industrial accident like the one which occurred in Hungary raises a number of questions for Europe's citizens. As might be expected, my compatriots in Bulgaria are extremely concerned and are watching closely to see whether the waters of the River Danube will be polluted now or in the future, as a result of this incident, with heavy metals or other harmful substances.
Commissioner, what capability does the European Commission have for creating the capacity to respond in such situations, in terms of prevention, immediate response, monitoring of risks and compensation for the victims? Is the EU capable of having an analysis carried out of the environmental risks arising from the accident in Hungary, which should be presented as soon as possible?
This raises the question not about transferring national responsibilities to European level, but about the need for the EU to give an assurance to its citizens about problems which extend far beyond national citizens.
I wish to express my solidarity with the population affected by the environmental disaster which occurred in Hungary at the start of this month. I believe that this is a time when we need to show decorum, without making a great fuss or putting on displays on the subject or without exploiting the images of this unfortunate industrial accident. We can learn an important lesson from the incident in Hungary. Economic activity is not dangerous in itself, as long as the stringent environmental protection regulations are observed. It is only when the regulations adopted at EU level are ignored that the risk arises of whole ecosystems being destroyed. The accident in Hungary also provides an example of European solidarity. A team of experts from different countries has gone to this country to help the authorities in their efforts to counter the disastrous impact on the population and environment. I also believe that it is the right time for us to raise for discussion again the provision of backup from a European civil protection force. This must be constantly available to provide prompt, professional intervention in places affected by various disasters, which continue to grow in number not only on our continent, but worldwide too.
In the past six months, a particular part of our planet has been struck by a second major environmental disaster - in April there was the oil spill in the Gulf of Mexico and now there is red sludge in Hungary. Although different, both disasters have something in common - they both could have been avoided or could at least have been smaller in scale if environmental protection had been given more consideration. Unfortunately, in a number of countries, both within the EU and beyond, the environment and environmental requirements are often not a priority when planning, building and operating installations that have a significant impact on the environment. Therefore, I am convinced that if we looked around, all of us would find numerous installations where, sooner or later, there may be an environmental disaster on a greater or smaller scale. In many places, we can find instances where there is scant regard for environmental requirements (whether deliberately or through incompetence), the construction of installations is permitted very close to residential areas, and the environmental impact assessment is only conducted in a superficial manner without residents being properly consulted and its results are somehow always favourable to the client. When operating such installations, residents' complaints are also often simply brushed aside. I call on both the European Commission and the Member States to open their eyes for once and to take action once they have seen the true situation - to initiate legislative amendments tightening monitoring of the implementation of environmental requirements and responsibility for non-compliance with such requirements, and guaranteeing an independent environmental impact assessment.
The ecological disaster which has occurred in Hungary has moved us all by its extent and by its exceptionally tragic effects. We would like to express solidarity with the victims' families as well as with all those who have lost everything they owned and who are going to feel the effects of the leak of toxic sludge for many years to come. I am certain that the most important thing, today, is to answer the question which is being asked so often: could this tragedy have been avoided? Or, rather: how should this have been done and what should we, as the European Parliament, be doing today to ensure that such events do not happen again? We know there are many more such reservoirs in Hungary. However, that is not all. For example, in Poland, in Lower Silesia, we have the largest liquid waste dump in Europe, which was established in the 1970s. Can we sleep peacefully in a Europe in which such an event has taken place despite the existence of numerous binding legal regulations which were supposed to guarantee appropriate supervision of chemical substances? We have the REACH Regulation, which has been in operation for three years and is being implemented by the European Chemicals Agency. We have other legislative documents, such as the CLP Regulation of 2008 on substances and mixtures and the Globally Harmonised System, which classifies substances and mixtures according to the hazards with which they are associated. We must carefully and thoroughly examine existing Union law and its implementation in Member States, and we must specify clear priorities in order to ensure effective hazard prevention and efficient crisis management.
I wish to express my regret at the loss of human life resulting from the industrial waste spill which occurred in Hungary. We have natural disasters, such as floods, which we cannot always prevent or control their impact. However, in the case of industrial waste which is potentially harmful to human life and the environment, we have rules in the European Union for this. Unfortunately, we can see that these rules are not complied with in every Member State. This is why I am suggesting to the Commission to propose as its objective to inspect the quality of the national institutions entrusted with enforcing EU regulations on the storage of potentially hazardous industrial waste. This inspection must be carried out as a priority in Member States admitted to the EU in 2004 and 2007.